--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDED AND RESTATED LOAN AGREEMENT


This Agreement (“Amended Loan Agreement”) is entered into by and between VelaTel
Global Communications, Inc., a Nevada corporation (“VelaTel”), and Isaac
Organization, Inc., a Canadian corporation organized under the laws of Ontario
(“Isaac”), as of April 25, 2012 (“Effective Date”).  VelaTel and Isaac are each
sometimes referred to individually in this Agreement as a “Party” and together
as “Parties.”
 
RECITALS
 
A.  On February 23, 2010, the Parties entered into an “Agreement to Extend and
Increase First Line of Credit Loan Agreement and Promissory Note, To Cancel
Stock Purchase Agreement, and To Grant Option in VN Tech Agreement” (“Extension
Agreement”) and a separate ““Second Line of Credit Loan Agreement and Promissory
Note” (“Second Note”).
 
B.  The Parties now wish to amend and restate the terms of the Extension
Agreement pursuant to the terms of this Amended Loan Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties to this Amended Loan Agreement
agree as follows:
 
AGREEMENT
 
1.  The principal balance of the promissory note that was extended pursuant to
the Extension Agreement (“Extended First Note”) was in the principal amount of
$7,425,101.71 as of February 23, 2012, plus interest at the rate of 10% per
annum.  The maturity date of the Extended First Note was June 30, 2012.  The
Extended First Note is hereby cancelled and substituted for fourteen promissory
notes in the principal amount of $500,000.00 each (“Amended Isaac Note #1
through Amended Isaac Note #14,” respectively), plus one promissory note in the
amount of $425,101.71 (“Amended Isaac Note #15).  The maturity date of Amended
Isaac Note #1 shall be April 30, 2012, and the maturity date of each succeeding
Amended Isaac Notes #2-#15 shall be the 15th day and the last calendar day of
each month in succession after April 30, 2012.  Amended Isaac Notes #1-15 are
attached hereto as an exhibit.
 
2.  The Parties confirm that the cancellation of the previous Stock Purchase
Agreement (as amended from time to time) as described in the Extension Agreement
remains cancelled.  All other terms of the Extension Agreement that are not
consistent with this Amended Loan Agreement are of no further force and effect.
 
3.  Nothing contained herein affects the Second Note, also entered into between
the Parties on February 23, 2012, which remains in full force and effect.
 
VELATEL GLOBAL COMMUNICATIONS INC.
 
ISAAC ORGANIZATION, INC.
By: /s/ George
Alvarez                                                           
George Alvarez, its Chief Executive Officer
 
By: /s/ Antonios
Isaac                                                            
Antonios Isaac, its Chief Executive Officer
12526 High Bluff Drive, Suite 155
San Diego, CA  92130, USA
Facsimile:  760.230.7042
Email:        galvarez@velatel.com
 
105 Schneider Road
Ottawa, Ontario K2K 1Y3, CANADA
Facsimile:  613.254.8912
Email:        tony@isaac.com



 
 

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #1 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on April 30, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #2 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on May 15, 2012 (“Maturity Date”).  Borrower may prepay
this Note in whole or in part prior to the Maturity Date without penalty.  Any
partial payments shall be applied first to costs of collection incident to any
event of default, then to interest accrued but unpaid, then to reduction of the
Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #3 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on May 31, 2012 (“Maturity Date”).  Borrower may prepay
this Note in whole or in part prior to the Maturity Date without penalty.  Any
partial payments shall be applied first to costs of collection incident to any
event of default, then to interest accrued but unpaid, then to reduction of the
Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #4 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on June 15, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #5 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on June 30, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #6 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on July 15, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #7 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on July 31, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #8 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on August 15, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #9 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on August 31, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #10 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on September 15, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #11 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on September 30, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #12 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on October 15, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #13 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on October 31, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #14 TO ISAAC ORGANIZATION, INC.


$ 500,000.00
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on November 15, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
AMENDED PROMISSORY NOTE #15 TO ISAAC ORGANIZATION, INC.


$ 425,101.71
Date: April 25, 2012



FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Isaac Organization, Inc. (“Lender”) the sum of Five Hundred
Thousand and 00/100 (“Principal Amount”), together with interest at the rate of
10% per annum from February 23, 2012.


The entire Principal Amount, together with all interest accrued and unpaid,
shall be due and payable on November 30, 2012 (“Maturity Date”).  Borrower may
prepay this Note in whole or in part prior to the Maturity Date without
penalty.  Any partial payments shall be applied first to costs of collection
incident to any event of default, then to interest accrued but unpaid, then to
reduction of the Principal Amount.


Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought.  Borrower hereby waives
demand, presentment, notice of dishonor, diligence in collecting, grace and
notice of protest.




VELATEL GLOBAL COMMUNICATIONS, INC.






By /s/ George Alvarez                                                           
     George Alvarez, its Chief Executive Officer


 


 

 
 
16 

--------------------------------------------------------------------------------